Citation Nr: 1014530	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
patellofemoral syndrome, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to October 
1994. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a hip 
disorder, claimed as secondary to his service-connected knee 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The Board notes that January 2008 VCAA notice was sent 
regarding a claim for TDIU. Although the claim has not yet 
been adjudicated by the RO, a request for TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation. Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  As such, the Board 
considers on appeal, the issue of whether the Veteran is 
entitled to TDIU. However, the Board finds that this issue is 
inextricably intertwined with his increased rating claims for 
his left and right knees. Therefore, the issue will be held 
in abeyance pending completion of the development discussed 
in the REMAND below. See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets the delay in adjudication of 
this matter, a remand is required in order to afford the 
Veteran a current VA examination. The United States Court of 
Appeals for Veterans Claims has held that when a Veteran 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).

In this case, the Veteran was afforded VA examinations in 
August 2006 and May 2008 for his bilateral service-connected 
knee disorder. The Veteran indicated at his February 2010 BVA 
hearing that his disabilities had gotten worse since his last 
VA examination. The Board finds no reason to doubt the 
credibility of this contention. 

Further, there is no medical evidence of record dated 
subsequent to the most recent May 2008 VA examination. In 
fact, the record contains no evidence, aside from the August 
2006 and May 2008 VA examinations, providing medical 
information sufficient to rate the Veteran's disabilities.  
This is despite the Veteran's contentions that he has been 
treated by the VA since 1994. See August 2006 VA Form 21-
4142. 

As the Veteran has unequivocally claimed that his disability 
has worsened since the last VA examination, and given the 
lack of other evidence with which to rate the Veteran for his 
disabilities, the Board finds that a VA examination must be 
afforded.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

The Board notes that a VA Form 21-4142, signed in August 
2006, indicated that the Veteran had received treatment from 
the VA, at Massachusetts facilities located in Brockton, West 
Roxbury, and Jamaica Plains, and from the VA in Providence, 
Rhode Island.  It is unclear from the record whether or not 
these records have been requested by the RO.  Further, the 
Veteran testified at his February 2010 BVA hearing that he 
had been receiving treatment for his knees at a VA facility 
in Ellenton, Florida. The records should be obtained and 
associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Procure VA outpatient treatment 
records, (from July 2005 to the 
present), from the VA Boston Healthcare 
System, Brockton Campus; VA Boston 
Healthcare System, West Roxbury Campus; 
VA Boston Healthcare System, Jamaica 
Plain Campus; Providence VA Medical 
Center; and Ellenton Community-Based 
Outpatient Clinic in Florida, regarding 
treatment for the Veteran's right and 
left knees. Any negative search result 
should be noted in the record.  All 
such available records should be 
associated with the claims folder.  

2.  The Veteran should be afforded an 
examination to determine the current 
severity of his left and right knee 
disorders. The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report must indicate that such a review 
had been undertaken.  The examiner should 
fully describe the degree of limitation 
of motion of the joint or joints affected 
by any degenerative changes.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Complete 
range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
both knees.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2009).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2009). Any testing 
deemed necessary should be performed. The 
examiner must provide a complete 
rationale for all opinions expressed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on the 
examination should be noted in the report 
of the evaluation.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



